Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 1 of 16 PagelID#: 6

VERONICA LAFANETTE é 1474 JUDICIAL DISTRICT COURT
VS. 2018-005088 : PARISH OF CALCASIEU
IMMACULATE CONCEPTION : STATE OF LOUISIANA

CATHEDRAL SCHOOL BOARD
AND CHRISTI JARREAU

FILED:

 

DEPUTY CLERK
NOTICE OF FILING OF REMOVAL
TO: Clerk of Court
14" Judicial District
Parish of Calcasieu
State of Louisiana
PLEASE TAKE NOTICE that on the 10th day of January, 2019, THE
CONGREGATION OF THE IMMACULATE CONCEPTION ROMAN CATHOLIC
CHURCH OF THE PARISH OF CALCASIEU and CHRISTI JARREAU, Defendants in
the above-entitled cause, filed with the United States District Court for the Western District of
Louisiana, Lake Charles Division, a Notice of Removal for the removal of that certain action
entitled “Veronica Lafanette v Immaculate Conception Cathedral School Board and Christi
Jarreau”, from the 14' Judicial District Court, Parish of Calcasieu, State of Louisiana, Docket
No. 2018-5088, to the United States District Court for the Western District of Louisiana, Lake

Charles Division. A copy of the Notice of Removal is attached hereto as Exhibit “A”.

DATED this 10th day of January, 2019.

Respectfully submitted,

STOCKWELL, SIEVERT, VICCELLIO,
CLEMENTS & SHADDOCK, L.L.P.

SeeViD L. MORGAN

La. Bar Roll No. 27015
ROSS M. RALEY

La. Bar Roll No. 33323

One Lakeside Plaza, 4'" Floor
Chase Building

P.O. Box 2900

Lake Charles, LA 70602
"Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 2 of 16 PagelID #: 7

CERTIFICATE OF SERVICE

I HEREBY CERTIFY THAT A COPY OF THE ABOVE AND FOREGOING
Notice of Filing of Removal was placed in the United States mail, postage prepaid, this 10th day |

of January, 2019 to:

JANET MADISON
TODD S. CLEMONS
1740 Ryan Street

Lake Charles, LA 70601
(337) 477-4580 (facsimile)

Attorney for Plaintiff, VERONICA LAFANETTE
DAVID L. MORGAN
ROSS M. RALEY
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 3 of 16 PagelID#: 8

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

VERONICA LAFANETTE * CIVIL ACTION NO.
%
Plaintiff *
as
VERSUS #
2k
IMMACULATE CONCEPTION * JUDGE
CATHEDRAL SCHOOL BOARD *
AND CHRISTI JARREAU *
* MAGISTRATE JUDGE
Defendant *
2

Mec skeet ook ak ok ok ak oko oe oe eof ois ake ole le ae ee le oie eat ee sae eae ae de koe oe ah oe ee

NOTICE OF REMOVAL

TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF LOUISIANA, LAKE CHARLES DIVISION

Petitioners, The Congregation of the Immaculate Conception Roman Catholic
Church of the Parish of Calcasieu (improperly designated as “Immaculate Conception
Cathedral Schoo! Board” in Plaintiff's Petition for Damages; hereinafter sometimes referred to as
“Immaculate Conception”) and Christi Jarreau (improperly designated as “Jareau” in Plaintiff’s
Petition for Damages; hereinafter sometimes referred to as “Jarreau”), through undersigned
counsel, with full reservation of any and all defenses and rights to plead and except further
herein, respectfully files this Notice of Removal and hereby removes to this Court the State
Court action described below. Removal is warranted under 28 U.S.C. $144] because this is a
matter involving federal questions over which this Court has original jurisdiction under 25
US.C. $1331.

kL. On or about December 3, 2018, Plaintiff, Veronica Lafanette (“Lafanette”),

commenced this civil action against Immaculate Conception and Jarreau by filing a Petition for

 
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 4 of 16 PagelD#: 9

Damages in the 14" Judicial District Court, Parish of Calcasieu, State of Louisiana, styled
“Veronica Lafanette vs. Immaculate Conception Cathedral Schoo! Board and Christi Jareau”,
bearing docket No. 2018-5088 (hereinafter sometimes referred to as the “action”). This matter
involves claims of race and disability discrimination arising out of Lafanette’s contract of
employment with Immaculate Conception.

2. As more fully set forth below, this case is properly removed to this Court pursuant
to 28 U.S.C. §$1331, 1441 and 1446 because Immaculate Conception and Jarreau have (1)
satisfied the procedural requirements for removal, and (2) this Court has subject matter
jurisdiction over this action pursuant to 28 U.S.C. $1331 and 1441.

I. IMMACULATE CONCEPTION AND JARREAU HAVE SATISFIED THE
PROCEDURAL REQUIREMENTS FOR REMOVAL.

3. According to the record of the action, Immaculate Conception and Jarreau were
both served with Plaintiffs Petition for Damages on December 17, 2018. A copy of all
pleadings and related filings are attached collectively as “Exhibit A”. Accordingly, this Notice
of Removal is timely filed pursuant to 28 U.S.C. §1446(b). See also, Murphy Brothers, Inc. v.
Micheiti Pipe Stringing Co., Inc., 526 U.S. 344, 119 S.Ct. 1332, 143 L.Ed. 2d 448 (1999).

4, The 14'* Judicial District Court, Parish of Calcasieu State of Louisiana, is located
within the Western District of Louisiana, Lake Charles Division. Therefore, venue is proper
pursuant to 28 U.S.C. $98(c) because it is the “district and division embracing the place where
such action is pending.” See 28 U.S.C. $1441 (a).

5. No previous application has been made for the relief requested herein.

6. No further proceedings have been filed in the State Court action.

7. Pursuant to 28 USC. $1446(a), a copy of all pleadings and related filings

provided to Immaculate Conception and Jarreau, which papers include the Petition for Damages,
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 5 of 16 PagelD #: 10

are attached. Pursuant to 28 U.S.C. §1446(d), a copy of the Notice of Removal is being served
upon counsel of record for Plaintiff, and a copy is being filed with the Clerk of Court of the 14t"
Judicial District Court, Parish of Calcasieu, State of Louisiana.

II. REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
JURISDICTION PURSUANT TO 28 U.S.C §§1331 AND 1441.

8. The action is a civil action over which this Court has original jurisdiction under
28 U.S.C. $1331 and is one which may be removed to this Court under 28 U.S.C. $1441. The
action raises questions based upon federal law.

9. Lafanette alleges in her Petition for Damages that she is a member of a protected
class based upon her race (African-American) and disability (diagnosed with lupus). She further
alleges that Jarreau was aware of her membership in these protected classes, that Jarreau
discriminated against her based upon her race and disability, and that Immaculate Conception is
vicariously liable for the actions of Jarreau.

10. Removal is appropriate under 28 U.S.C. §§1331 and 1441(a) and (c). Although
not specifically alleged, Lafanette’s claims are clearly based upon her belief that Immaculate
Conception and Jarreau have violated Title VU of the Civil Rights Act of 1964, 42 U.S.C. $2000,
et seq., and the Americans with Disabilities Act, 42 U.S.C. §12101, et seq. As these are federal
laws, federal question (and original) jurisdiction ‘arises. 28 U.S.C. §1331 To the extent she
asserts claims under both federal and Louisiana law, this Court may exercise supplemental

jurisdiction over those state law claims pursuant to 28 U.S.C. $1441 (c).

I. CONCLUSION
11. Under the applicable provisions of 28 U.S.C. §§1331 and 1441 and other

applicable statutes, all of which Immaculate Conception and Jarreau have complied with, this
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 6 of 16 PageID#: 11

cause of action is removable to the Lake Charles Division of the United States District Court for
the Western District of Louisiana.

12. Defendants reserve the right to supplement or amend this Notice of Removal.

13. Defendants hereby reserve any and all rights to assert defenses to Plaintiff's
Petition, including, but not limited to, insufficiency of service of process, lack of personal
jurisdiction, improper venue, lack of procedural capacity, prematurity improper cumulation of
actions, no right of action, lack of standing, prescription, preemption, res judicata, collateral
estoppel, no cause of action, and failure of Plaintiff's claims to fall within the scope of claims
made and required to be made through administrative procedures.

14. Defendants reserve all defenses and exceptions, and the filing of this Notice of
Removal is subject to, and without waiver, of any and all defenses.

WHEREFORE, premises considered, The Congregation of the Immaculate Conception
Roman Catholic Church of the Parish of Calcasieu and Christi Jarreau, respectfully request that
this action proceed in this Court as an action properly removed to it.

Dated: January 10, 2019.
Respectfully submitted,

STOCKWELL, SIEVERT, VICCELLIO,
CLEMENTS & SHADDOCK, L.L.P.

BY: s/DAVID L. MORGAN
DAVID L. MORGAN
La. Bar Roll No. 27015
‘ROSS M. RALEY
La. Bar Roll No. 33323
One Lakeside Plaza, 4'" Floor
Chase Building
P.O. Box 2900
Lake Charles, LA 70602
Attorneys for The Congregation of the
Immaculate Conception Roman Catholic
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 7 of 16 PageID#: 12

Church of the Parish of Calcasieu and
Christi Jarreau

CERTIFICATE OF SERVICE

t HEREBY CERTIFY THAT A COPY OF THE ABOVE AND FOREGOING Notice of
Removal was filed electronically with the Clerk of Court using the CM/ECF system. I also

certify a copy of the foregoing was placed in the United States mail, postage prepaid, this 10"
day of January, 2019, to:

JANET MADISON
TODD S. CLEMONS
1740 Ryan Street

Lake Charles, LA 70601
(337) 477-4580 (facsimile)

Attorneys for Plaintiff, VERONICA LAFANETTE
s/David L. Morgan

DAVID L. MORGAN
ROSS M. RALEY
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page g of 16 PagelD #: 13

 

Volume Created 1/2/2019 9:44:55 AM - VOL of a ‘pry F

No. 2018-005088

Fourteenth Judicial District Court
CALCASIEU PARISH, LA

 

 

 

 

 

 

 

 

 

 

 

 

  
         
 

   
 

  

 

z
VERONICA LAFANETTE °
VS. Plaintiff
IMMACULATE CONCEPTION CATHEDRAL SCHOOL
BOARD AND CHRISTI JAREAU
00 Defendant N
c ©
© an
2 °
; JANET D MADISON ©
0 Attorney for Plaintiff a
x Attorney for Defendant ge
Date Filed: 12/03/2018
3 No. 2018-005088
Preliminary Default Entered:
§ oe H. LYNN JONES il « ; .
2 «% Clerk of Court and Ex-Officio Recorder
2D 5) Foal jul Di of Loin OL
“nw SON Ph. 337-437-3550 Fax 337-437-3350 2018-005088

arrsuyy

The Calcasieu Parish Clerk of Court is the custodian of this record. As a courtesy we allow local attorneys to check out
the records. If you have borrowed this record from our office; 14th JDC Local Rule 24 allows for a period of no more

than 72 hours. Documents are also accessible through our website at www.calclerkofcourt.com.
t

   

Filing Date: 12/03/2018 12:00 AM Page Count: 3 a
Case Number: 2018-005088 ee Comte
Decument Name: PETITION Net

 
Case 2:19-cv-00033-MJJ-PJH Document 1-1. Filed 01/10/19 Page 9 of 16 PagelID#: 14

VERONICA LAFANETTE : 14TH JUDICIAL DISTRICT COURT

   

 

 

 

 

PARISH OF CALCASIEU
YAVOOLD >
vs. No. 70 G-SO8e F
IMMACULATE CONCEPTION : STATE OF LOUISIANA
CATHEDRAL SCHOOL SCHOOL
BOARD
AND
CHRISTI JAREAU
mep: 06 09 2018 | Korn l My
: DEPUTY CLERK _
PETITION FOR DAMAGES a
(47

The Petition of VERONICA LAFANETTE (hereinafter “Mrs. Lafanette”), an

individual of the full age of majority residing in Calcasieu Parish, Louisiana, respectfully

represents:

Made defendants herein are:

1. Immaculate Conception Cathedral School School Board (hereinafter “Immaculate”), who
may be served through its Superintendent, Kimberlee Gazzolo, at 1536 Ryan Street, Lake

Charles, Louisiana 70601.

2. Christi Jareau (hereinafter “Jareau’), an individual of full age of majority, who may be
served at 1536 Ryan Street, Lake Charles, Louisiana 70601.

2.
Mrs. Lafanette was employed by Immaculate from August 2000 to May 2018. Until May

2018, Mrs. Lafanette held the positions of both teacher and school bus driver. Mrs. L afanette
get 18 2

was under the supervision of Principal Christi Jareau.

; capay st eEMO ATEN ET

Mrs. Lafanette is a member of a protected class based on her race, which is African-
American. She is also a member of a protected class based on her being disabled by having
lupus. Jareau knew of Mrs. Lafanette’s race and disability.

4,

In April, 2018, Jareau informed Mrs. Lafanette that she was being terminated for not

  

following school curriculum and using her cellular phone during work hours.
BEL OG

_ Megha)

 
  

 

       

 

 

CA eee [iS leno
Filing Date 15/05/2018 1200 AM Page Count: ee

Case Number: 2018-005088
Document Name: PETITION
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 10 of 16 PagelD #: 15

5.

During her employment, Mrs. Lafanette witnessed various employees of the same race as
Jarreau, causcasion, using their cellular telephones during work hours. Upon information and
belief, Jareau knew these employees were violating cellular phone policy and chose not to either
discipline or terminate them.

6.

Upon information and belief, Mrs. Lafanette always followed established curriculum to
the best of her knowledge and understanding, was never informed that she had failed to follow
curriculum, and. given no opportunity to correct mistakes that she did not know she was making.

7.

Jarreau demonstrated a pattern of discrimination against Mrs. Lafanette, who is a member
of a protected class, and intentionally discriminated against Mrs. Lafanette because of her race
and disability.

8.

At all relevant times, Jarreau was acting in the course and scope of her employment and
had immediate and supervisory authority over Petitioner. Therefore, Immaculate is vicariously
liable for the acts of Jarreau under a theory of respondeat superior.

9.

As a result of the discrimination and termination of her employment, Petitioner has

suffered and will continue to suffer depression, anxiety, and humiliation.
10.
As a result of the discrimination and termination, Petitioner has suffered and will

continue to suffer, loss of wages, loss of earning capacity, past and future mental pain and

suffering, loss of enjoyment of life, and humiliation, for which Petitioner is entitled to recover

damages in a reasonable amount.

11.

Petitioner avers that her damages exceed the jurisdictional amount necessary for trial by

jury.
WHEREFORE, Petitioner, Veronica Lafanette, prays that defendants, Immaculate

Conception Cathedral School and Christi Jarreau be duly served with a copy of the foregoing

petition and cited to appear and answer the same, and after the lapse of all legal delays and due
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 11 of 16 PagelD #: 16

- proceedings are had, that there be judgment herein in favor of Petitioner, Veronica Lafanette, and
against defendants, Immaculate Conception Cathedral School and Christi Jareau, for such
damages as are reasonable in the premises, along with legal interest thereon from date of judicial

demand until paid, and for all costs of these proceedings.

Petitioners further pray for any and all other relief which may be appropriate under the

law, nature of the case, and equity.

RESPECTFULLY SUBMITTED,

Ara wo \ Aba Be
JANET MADISON #37495
TODD S. CLEMONS #18168
Todd Clemons & Associates
1740 Ryan Street
Lake Charles, LA 70601
PH: (337) 477-0000
FAX: (337) 477-4580

NOTE TO CLERK:
Please serve the defendants as follows:

Immaculate Conception Cathedral School School Board through
Superintendent Kimberlee Gazzolo

1112 Bilbo Street
Lake Charles, Louisiana 70601

Christi Jareau
1536 Ryan Street
Lake Charles, Louisiana 70601
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 12 of 16 PagelD #: 17

 

   

Citation
VERONICA LAFANETTE eer 14" Judicial District Court
VS. —-2018-005088 State of Louisiana
IMMACULATE CONCEPTION Parish of Calcasieu

CATHEDRAL SCHOOL BOARD

THE STATE OF LOUISIANA

TO: CHRISTI JAREAU
1536 RYAN STREET
LAKE CHARLES, LA 70601

Parish of Calcasieu, Louisiana, Defendant in said suit:

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of VERONICA LAFANETTE, (PETITION FOR DAMAGES) against you, certified copy of which
petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the Courthouse,
in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 3rd day of December 2018.

Issued and delivered December 13, 2018

 

Byron Wilkinson

 

Deputy Clerk of Court .
pooo ane ne enn ese seccccesscessocoeesr "°°" SERVICE INFORMATION == ————S———CS—S
Received on the day of 20___, and on the day of 20___, served the above named

 

party as follows:

 

PERSONAL SERVICE on the party herein named

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile

in the parish in the hands of , a person apparently over the age of seventeen years, living and residing in
said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein

being absent from his residence at the time of said service.

 

RETURNED:
PARISH OF this day of 20
SERVICE $ BY:

 

Deputy Sheriff
MILEAGE $ .

TOTAL $

Party No. P001

 

 

 

 

 

 

 

4c

Piling Date: 12/13/2018 03:19 PM Page Count: 1
Case Number: 2018-005088

Document Name: Citation

[ File Copy ]
CMS0085 . Page 1 of 1
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 13 of 16 PagelD #: 18

 

   

Citation
VERONICA LAFANETTE Bow Ly 14" Judicial District Court
VS. 2018-05088 ie Pega hs State of Louisiana
IMMACULATE CONCEPTION i. Parish of Calcasieu

CATHEDRAL SCHOOL BOARD

 

THE STATE OF LOUISIANA

TO: IMMACULATE CONCEPTION
CATHEDRAL SCHOOL SCHOOL BD

THROUGH ITS SUPERINTENDENT,
KIMBERLEE GAZZOLO

1536 RYAN STREET

LAKE CHARLES, LA 70601

Patish of Calcasieu, Louisiana, Defendant in said suit:

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of VERONICA LAFANETTE, (PETITION FOR DAMAGES) against you, certified copy of which
petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the Courthouse,
in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 3rd day of December 2018.

Issued and delivered December 13, 2018

 

 

Byron Wilkinson
Deputy Clerk of Court
prone a canaadasenccccossccesce sooo o 77°" °°" SE RVICEINFORMATION = —————~CSt
Received on the day of 20___, and on the day of 20___, served the above named

 

party as follows:

 

PERSONAL SERVICE on the party herein named

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile

in the parish in the hands of , 4 person apparently over the age of seventeen years, living and residing in
said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein
being absent from his residence at the time of said service.

RETURNED:
PARISH OF this day of 20

 

 

SERVICE $ BY:
Deputy Sheriff

MILEAGE $

TOTAL $

Party No. P001

 

 

 

 

 

 

 

 

 

 

i

Filing Date: 12/13/2018 03:33 PM Page Count: 1
Case Number: 2018-005088
Document Name: Citation

{ File Copy ]

CMS0085 Page 1 of 1
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 14 of 16 PagelID #: 19

H. Lynn Jones IT
Clerk of Court and Ex-Officio Recorder
Fourteenth Judicial District of Louisiana

   
   

Patish of Calcasieu
Lake Charles, Louisiana
Post Office Box 1030 AO, Main: 337-437-3550
fv gee Fax: 337-437-3350

  

Lake Charles, Louisiana 70602

December 13, 2018

TO: JANET D MADISON
*1740 RYAN STREET
LAKE CHARLES, LA 70601-0000

RE: VERONICA LAFANETTE

VS. NO: 2018-005088
IMMACULATE CONCEPTION CATHEDRAL SCHOOL BOARD

Dear JANET MADISON:

Act 706 of the 2010 Regular Session enacted LSA-RS 13:4688 which requires certain information from lawsuits filed
involving actions for offenses or quasi offenses be submitted to the Louisiana Supreme Court’s Office of the Judicial

Administrator for preservation and compilation of statistical information.

In accordance with Article V, Sections 1 and 5 of the Louisiana Constitution of 1974 and LSA-R.S. 13:4688, Part G Section
13 of the Louisiana Supreme Court’s General Administrative Rules was enacted. Section (b) of Part G of Section 13 requires
counsel for the plaintiff or the self-represented litigant to complete a Civil Case Cover Sheet Form at the commencement of
all litigation involving an action for an offense or quasi-offense. We have not received the reporting form with your lawsuit.

Pursuant to Section (b) of Part G of Section 13 of the Louisiana Supreme Court’s General Administrative Rules, we are
attaching a copy of the form to be completed in the above captioned matter. Please complete and return the reporting form

to our office as soon as possible so as not to delay the filing and processing of your lawsuit.

For your convenience we have placed a copy of the form on our website at http://www.calclerkofcourt.com/ Department-

Forms.
Sincerely,

Da oil bbjr

Lo" By inf Wilkinson
Depnity Clerk of Court

  

 

 

 

 

 

 

0

Filing Date: 12/13/2018 03:55 PM Page Count: 1
Case Number: 2018-005088
Document Name: Request for Supreme Court Damages Form

 

 

{ Original Copy ]
CMS3200
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 15 of 16 PagelID #: 20

 

VERONICA LAFANETTE

VS. 2018-005088
IMMACULATE CONCEPTION
CATHEDRAL SCHOOL BOARD

THE STATE OF LOUISIANA
TO: CHRISTI JAREAU

1536 RYAN STREET

CAKE CHARLES, LA 70601

Parish of Calcasieu, Louisiana, Defendant in said suit:

AANA.
ace Hts

   

Citation
fgis

ro,

    

14" Judicial District Coutt
State of Louisiana
Parish of Calcasieu

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in

the petition of VERONICA LAFANETTE, (PETITION FOR DAMAGES)

against you, certified copy of which

petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the Courthouse,
in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 3rd day of December 2018.

Issued and delivered December 13, 2018

ny np MO Oo AFL )

thd [Mipepsb—“
Fron Wilkinson

Deputy Clerk of Court

Toro nn snes esses secs ccessrecesss 7" SERVICE INFORMATION

Received on the (‘t day of
party as follows:

PERSONAL SERVICE on the party herein named Cc b is +1 Fa VCR

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile - a
, a person apparently over the age of seventeen years, living and residing in

in the parish in the hands of

Ca 29 1 Goad on the UP aay of

/ or 20 Sf Served the above named

said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein

being absent from his residence at the-time of said service.

RIM, (alcasie BRay of -/ OG

PARISH OF
f

SERVICE $F BY:

 

 

Deputy Sheriff

MILEAGE fo | OG uy o

roraL $3.31, Ole

Party No. POO1

 

waweg's ay BH

eqyecperan ie

  

puamirenmnatey pears

 

““Beputy Glork of Court

Saleastou Parksta, Lowi

{ Original Copy ]
CMS0085

 
  

UL

Page Count: 1

 

 

 

 

 

 

 

I

Filing Date: 12/13/2018 03:19 PM
Case Number; 2018-005088
Document Name: Citation

 

Page t of 1
Case 2:19-cv-00033-MJJ-PJH Document 1-1 Filed 01/10/19 Page 16 of 16 PageID#: 21

 

Citation
VERONICA LAFANETTE go Eke, 14" Judicial District Court
VS. —-2018-005088 4 State of Louisiana
IMMACULATE CONCEPTION Parish of Calcasieu

CATHEDRAL SCHOOL BOARD

   

 

THE STATE OF LOUISIANA

TO: IMMACULATE CONCEPTION
CATHEDRAL SCHOOL SCHOOL BD

THROUGH ITS SUPERINTENDENT,
KIMBERLEE GAZZOLO

; fig Bilbo st.
LAKE CHARLES, LA 70601

Parish of Calcasieu, Louisiana, Defendant in said suit:

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of VERONICA LAFANETTE, (PETITION FOR DAMAGES) against you, certified copy of which
petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the Courthouse,
in the City of Lake Charles, in said Patish, within fifteen (15) days after the service hereof, under penalty of default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 3rd day of December 2018.

issued and delivered December 13, 2018

L hoy / 2 «Wh oo
A ULORY [ALM pte
Byron Wilkinson "
Deputy Clerk of Court

f & 0 Boa on the / 7 day of [ o~ 20 Le served the above named
bashnel/ | sec.

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile
in the parish in the hands of , a person apparently over the age of seventeen years, living and residing in

said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein
being absent from his residence at the time of said service.

RETURNED: ¢ eB. a CAS © on day of IA » LE

(c}

Recetved on the day of

party as follows:

PERSONAL SERVICE on the patty herein named Cc | aatolg

 

 

 

PARISH OF T¥
<? hag —
SERVICE $ BY: a Cretcs AP ara amit ton og BE
Deputy Sheriff
MILEAGE $

 

rota $31. Ol

Party No. PO01

445” SCANNER
| pe 20 20

ETT MEOED
Sa ETE EE TS aa

 

Fe
PUNE snail -
{ cf,

   
   

 

® yh 2 , tl
ae vigurt

atau Parish, Loulstase

 

 

 

 

 

 

 

 

 

 

00000000

Filing Date: 12/13/2018 03:33 PM Page Count: 1
Case Number: 2018-005088
Document Name: Citation

[ Original Copy |

CMS0085 Page 1 of 1
